DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2020 has been entered.

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 11/13/2020 and 4/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 4, Applicant has amended this claim to now recite “pseudo random sequences of the first reference signal transmitted on different beams are initialized based on a beam identifier of a corresponding beam and the cell ID”. Applicant does not provide support for this limitation within the specification nor has the Examiner found support for this limitation within the specification. The closest the Examiner found is in ¶ 105 of the published specification which recites “the pseudo-random sequence used for transmitting the first reference signal may be initialized based on the beam ID, or may be initialized based on the beam ID and the cell ID” and ¶ 143 of the published specification which recites “pseudo random sequences used for transmitting the first reference signal may be initialized based on beam identifiers”. However, these paragraphs do not disclose pseudo random sequences are initialized based on the cell ID. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-5, 7, 9-10, 13-14, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 20180343043 to Hakola et al (hereinafter Hakola) and in view of US PGPub 20170214505 to Zhang et al (hereinafter Zhang) and in further view of US PGPub 20190373614 to Yum et al (hereinafter Yum).

Regarding claim 1, Hakola teaches an apparatus for transmitting a reference signal, configured in a transmitting device, the apparatus comprising: 
a memory that stores a plurality of instructions; and a processor coupled to the memory and configured to execute the plurality of instructions to (¶ 94, an apparatus includes at least one processor and at least one memory including computer instructions, when executed by the at least one processor, cause the apparatus to): 
transmit first information on at least one beam, the first information at least comprising a synchronization channel, a physical broadcast channel and a first reference signal, wherein at least one of: the synchronization channel, the first reference signal, and the physical broadcast channel comprise a beam identifier (¶ 94, transmit, by a network node, common control signaling via a plurality of beams periodically according to a predetermined beam sweeping pattern; ¶ 35, the common control signaling that is periodically transmitted via each of the plurality of beams may include one or more of the following: 1) synchronization signals, such as primary synchronization signals (PSS) and/or secondary synchronization signals (SSS)…2) a physical broadcast control channel ( PBCH)…3) cell specific reference signals (CSI-RS signals) that may also identify a specific beam by including a beam ID…Therefore, in an illustrative example implementation, the common control signaling may include one or more of the synchronization signals, the physical broadcast control channel ( PBCH) signals and/or the cell specific reference signals (CSI-RS); ¶ 61, the common control signaling (e.g., which may include synchronization signals, PBCH signals, CSI-RS signals, and/or a beam ID/beam identification) via beam 1 and beam 2). 
Although Hakola teaches a first reference signal (¶ 35, discloses a cell specific reference signal) and the physical broadcast channel (¶ 35, discloses a PBCH), Hakola does not explicitly disclose a first reference signal used for demodulating the physical broadcast channel.
Zhang in the same or similar field of endeavor teaches a cell-specific reference signal used for demodulating a physical broadcast channel (¶ 3-4, discloses a LTE/LTE-A system has a cell-specific reference signal that is used for demodulation of PBCH). By modifying Hakola’s teachings of a first reference signal and the physical broadcast with Zhang’s teachings of a cell-specific reference signal used for demodulating a physical broadcast channel, the modification results in a first reference signal used for demodulating the physical broadcast channel.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hakola’s teachings with Zhang’s above teachings. The motivation is that by applying a well known standard or protocol or machine to a system provides the system with significantly improved industrial applicability. Known work in one field of endeavor (Zhang prior art) may prompt variations of it for use in either the same field or a different one (Hakola prior art) based on design incentives (significantly improved industrial applicability) or other market forces if the variations are predictable to one or ordinary skill in the art.
	Although the combination teaches the beam identifier and first reference signal, the combination does not explicitly disclose a pseudo random sequence of the first reference signal is initialized based on the beam identifier and a cell ID.
	Yum in the same or similar field of endeavor teaches a pseudo random sequence of a first reference signal is initialized based on a beam identifier and a cell ID (¶ 138, a kind of ` beam index` is given along with…a cell ID for a CSI-RS sequence, and the CSI-RS sequence should be initialized by using the cell ID along with the beam index or using the beam index. That is, CSI-RS sequences transmitted on different analog beams should be initialized by `beam indexes` along with…cell IDs; ¶ 87, The following parameters for which the UE should assume non-zero transmission power for a CSI-RS are configured for each CSI-RS resource configuration by higher-layer signaling; ¶ 92, Pseudo-random sequence generation parameter). By modifying the combination’s teachings of the beam identifier and first reference signal with Yum’s teachings of a pseudo random sequence of a first reference signal is initialized based on a beam identifier and a cell ID, the modification results in a pseudo random sequence of the first reference signal is initialized based on the beam identifier and a cell ID.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Yum’s above teachings. The motivation is efficiently measuring interference (Yum ¶ 18). Known work in one field of endeavor (Yum prior art) may prompt variations of it for use in either the same field or a different one (Hakola prior art) based on design incentives (efficiently measuring interference) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 4, the combination teaches the apparatus according to claim 1, when the first information is transmitted on a plurality of beams (Hakola ¶ 35 and 94), the first reference signal in the first information is sequentially transmitted on all or part of the beams (Hakola fig. 5, shows, CSI-RS being transmitted on each of beams #1-2 at tn, then on each of beams #3-4 at tn+k and lastly on each of beams #5-6 at tn+m).
Although Hakola teaches the first reference signal transmitted on different beams (Hakola fig. 5, shows, CSI-RS being transmitted on each of beams #1-2 at tn, then on each of beams #3-4 at tn+k and lastly on each of beams #5-6 at tn+m. As a result of what fig. 5 shows, there are a plurality of the first reference signal, each on a different beam; ¶ 94, 35 and 61), Hakola does not explicitly disclose pseudo random sequences of the first reference signal transmitted on different beams are respectively initialized based on a beam identifier of a corresponding beam and the cell ID. 
Yum in the same or similar field of endeavor teaches pseudo random sequences of a first reference signal transmitted on different beams are respectively initialized based on a beam identifier of a corresponding beam and a cell ID (¶ 138, for each analog beam (or similarly, a digital beam covering a different spatial resource, applied to a CSI-RS), a kind of `beam index` is given along with…a cell ID for a CSI-RS sequence, and the CSI-RS sequence should be initialized by using the cell ID along with the beam index or using the beam index. That is, CSI-RS sequences transmitted on different analog beams should be initialized by `beam indexes` along with…cell IDs; ¶ 92, Pseudo-random sequence generation parameter; ¶ 35, the same cell identity (ID)…may be used for signal transmission/reception through plural nodes. When plural nodes have the same cell ID, each of the plural nodes operates as an antenna group of a cell…The cell ID of the RRH/RRU may be identical…from the cell ID). By modifying Hakola’s teachings of the first reference signal transmitted on different beams with Yum’s teachings of pseudo random sequences of a first reference signal transmitted on different beams are respectively initialized based on a beam identifier of a corresponding beam and a cell ID, the modification results in pseudo random sequences of the first reference signal transmitted on different beams are respectively initialized based on a beam identifier of a corresponding beam and the cell ID.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Yum’s above teachings. The motivation is efficiently measuring interference (Yum ¶ 18). Known work in one field of endeavor (Yum prior art) may prompt variations of it for use in either the same field or a different one (Hakola prior art) based on design incentives (efficiently measuring interference) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 5, the combination teaches the apparatus according to claim 1, wherein on a beam that transmitted the first information, the first information further comprises: a control channel and/or data channel used for transmitting system parameters (Hakola ¶ 35, a physical broadcast control channel (PBCH) which may include, for example, parameters used for the initial access of the cell such as a downlink system bandwidth, a channel structure, cell specific beam transmission structure indicating how many cell specific beams cell are transmitted in total per one sweep period and how many cell specific beams are transmitted in parallel, and/or part of a system frame number…the common control signaling may include…the physical broadcast control channel ( PBCH) signals. Examiner correspond another PBCH signal of the PBCH signals to the control channel and/or data channel). 

Regarding claim 7, the combination teaches the apparatus according to claim 1, wherein the processor is further configured to transmit second information on the at least one beam, the second information at least comprising a second reference signal and/or the first reference signal (Hakola ¶ 94, transmit, by a network node, common control signaling via a plurality of beams periodically according to a predetermined beam sweeping pattern; ¶ 35, the common control signaling that is periodically transmitted via each of the plurality of beams may include…cell specific reference signals (CSI-RS signals)…Therefore, in an illustrative example implementation, the common control signaling may include…the cell specific reference signals (CSI-RS). Examiner correspond another cell specific reference signal of the cell specific reference signals to the second reference signal and the Examiner correspond the another cell specific reference signal and/or the first cell specific reference signal to the second information).

Regarding claim 9, the combination teaches the apparatus according to claim 7, wherein the second information is configured with only the second reference signal (Hakola ¶ 35, the common control signaling that is periodically transmitted via each of the plurality of beams may include…cell specific reference signals (CSI-RS signals)…Therefore, in an illustrative example implementation, the common control signaling may include…the cell specific reference signals (CSI-RS). Examiner correspond another cell specific reference signal of the cell specific reference signals to the second reference signal and the Examiner correspond the another cell specific reference signal to the second information), and the second reference signal is identical to or different from the first reference signal (Hakola ¶ 35, cell specific reference signals (CSI-RS signals)…the cell specific reference signals (CSI-RS)). 

Regarding claim 10, the combination teaches the apparatus according to claim 7, wherein a transmission period of the first reference signal is identical to or different from a period of a beam sweeping, and the transmission period of the first reference signal is identical to or different from a transmission period of the second reference signal (Hakola fig. 5, shows a period of one beam sweeping and within the period of one beam sweeping, there is a transmission at a time domain resource tn; ¶ 61, transmit the common control signaling (e.g., which may include …CSI-RS signals…during time-domain resource t.sub.n). 

Regarding claim 13, Hakola teaches an apparatus for transmitting a reference signal, configured in a receiving device, the apparatus comprising: 
a memory that stores a plurality of instructions; and a processor coupled to the memory and configured to execute the plurality of instructions to (¶ 103, an apparatus includes at least one processor and at least one memory including computer instructions, when executed by the at least one processor, cause the apparatus to): 
receive first information on one or more beams, the first information at least comprising a synchronization channel, a physical broadcast channel and a first reference signal, wherein at least one of: the synchronization channel, the first reference signal, and the physical broadcast channel comprise a beam identifier (¶ 103, receive, by a user device from a network node, common control signaling via a plurality of beams periodically according to a predetermined beam sweeping pattern; ¶ 57, UE may measure received channel state reference signals received via the common control signaling received via each of a plurality of beams; ¶ 35, the common control signaling that is periodically transmitted via each of the plurality of beams may include one or more of the following: 1) synchronization signals, such as primary synchronization signals (PSS) and/or secondary synchronization signals (SSS)…2) a physical broadcast control channel ( PBCH)…3) cell specific reference signals (CSI-RS signals) that may also identify a specific beam by including a beam ID …Therefore, in an illustrative example implementation, the common control signaling may include one or more of the synchronization signals, the physical broadcast control channel ( PBCH) signals and/or the cell specific reference signals (CSI-RS); ¶ 61, the common control signaling (e.g., which may include synchronization signals, PBCH signals, CSI-RS signals, and/or a beam ID/beam identification) via beam 1 and beam 2. Examiner corresponds one of the plurality of beams to the one or more beams). 
Although Hakola teaches a first reference signal (¶ 35, discloses a cell specific reference signal) and the physical broadcast channel (¶ 35, discloses a PBCH), Hakola does not explicitly disclose a first reference signal used for demodulating the physical broadcast channel.
Zhang in the same or similar field of endeavor teaches a cell-specific reference signal used for demodulating a physical broadcast channel (¶ 3-4, discloses a LTE/LTE-A system has a cell-specific reference signal that is used for demodulation of PBCH). By modifying Hakola’s teachings of a first reference signal and the physical broadcast with Zhang’s teachings of a cell-specific reference signal used for demodulating a physical broadcast channel, the modification results in a first reference signal used for demodulating the physical broadcast channel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hakola’s teachings with Zhang’s above teachings. The motivation is that by applying a well known standard or protocol or machine to a system provides the system with significantly improved industrial applicability. Known work in one field of endeavor (Zhang prior art) may prompt variations of it for use in either the same field or a different one (Hakola prior art) based on design incentives (significantly improved industrial applicability) or other market forces if the variations are predictable to one or ordinary skill in the art.
Although the combination teaches the beam identifier and first reference signal, the combination does not explicitly disclose a pseudo random sequence of the first reference signal is initialized based on the beam identifier and a cell ID.
	Yum in the same or similar field of endeavor teaches a pseudo random sequence of a first reference signal is initialized based on a beam identifier and a cell ID (¶ 138, a kind of ` beam index` is given along with…a cell ID for a CSI-RS sequence, and the CSI-RS sequence should be initialized by using the cell ID along with the beam index or using the beam index. That is, CSI-RS sequences transmitted on different analog beams should be initialized by `beam indexes` along with…cell IDs; ¶ 87, The following parameters for which the UE should assume non-zero transmission power for a CSI-RS are configured for each CSI-RS resource configuration by higher-layer signaling; ¶ 92, Pseudo-random sequence generation parameter). By modifying the combination’s teachings of the beam identifier and first reference signal with Yum’s teachings of a pseudo random sequence of a first reference signal is initialized based on a beam identifier and a cell ID, the modification results in a pseudo random sequence of the first reference signal is initialized based on the beam identifier and a cell ID.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Yum’s above teachings. The motivation is efficiently measuring interference (Yum ¶ 18). Known work in one field of endeavor (Yum prior art) may prompt variations of it for use in either the same field or a different one (Hakola prior art) based on design incentives (efficiently measuring interference) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 14, claim 14 recite similar limitations of claim 5 and is thus rejected under similar rationale.

Regarding claim 17, the combination teaches the apparatus according to claim 13, wherein the processor is further configured to receive second information on the at least one beam, the second information at least comprising a second reference signal and/or the first reference signal (Hakola ¶ 103, receive, by a user device from a network node, common control signaling via a plurality of beams periodically according to a predetermined beam sweeping pattern; ¶ 57, UE may measure received channel state reference signals received via the common control signaling received via each of a plurality of beams; ¶ 35, the common control signaling that is periodically transmitted via each of the plurality of beams may include…cell specific reference signals (CSI-RS signals)…Therefore, in an illustrative example implementation, the common control signaling may include…the cell specific reference signals (CSI-RS). Examiner correspond another cell specific reference signal of the cell specific reference signals to the second reference signal and the Examiner correspond the another cell specific reference signal and/or the first cell specific reference signal to the second information). 

Regarding claim 18, claim 18 recite similar limitations of claim 10 and is thus rejected under similar rationale.

Regarding claim 20, Hakola teaches a communication system, comprising: 
a transmitting device configured to transmit first information on one or more beams, the first information at least comprising a synchronization channel, a physical broadcast channel and a first reference signal, wherein at least one of: the synchronization channel, the first reference signal, and the physical broadcast channel comprise a beam identifier (¶ 94, transmit, by a network node, common control signaling via a plurality of beams periodically according to a predetermined beam sweeping pattern; ¶ 35, the common control signaling that is periodically transmitted via each of the plurality of beams may include one or more of the following: 1) synchronization signals, such as primary synchronization signals (PSS) and/or secondary synchronization signals (SSS)…2) a physical broadcast control channel ( PBCH)…3) cell specific reference signals (CSI-RS signals)…Therefore, in an illustrative example implementation, the common control signaling may include one or more of the synchronization signals, the physical broadcast control channel ( PBCH) signals and/or the cell specific reference signals (CSI-RS); ¶ 61, the common control signaling (e.g., which may include synchronization signals, PBCH signals, CSI-RS signals, and/or a beam ID/beam identification) via beam 1 and beam 2. Examiner corresponds one of the plurality of beams to the one or more beams); 
and a receiving device configured to receive the first information on the one or more beams (¶ 103, receive, by a user device from a network node, common control signaling via a plurality of beams periodically according to a predetermined beam sweeping pattern; ¶ 57, UE may measure received channel state reference signals received via the common control signaling received via each of a plurality of beams).
Although Hakola teaches a first reference signal (¶ 35, discloses a cell specific reference signal) and the physical broadcast channel (¶ 35, discloses a PBCH), Hakola does not explicitly disclose a first reference signal used for demodulating the physical broadcast channel.
Zhang in the same or similar field of endeavor teaches a cell-specific reference signal used for demodulating a physical broadcast channel (¶ 3-4, discloses a LTE/LTE-A system has a cell-specific reference signal that is used for demodulation of PBCH). By modifying Hakola’s teachings of a first reference signal and the physical broadcast with Zhang’s teachings of a cell-specific reference signal used for demodulating a physical broadcast channel, the modification results in a first reference signal used for demodulating the physical broadcast channel.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hakola’s teachings with Zhang’s above teachings. The motivation is that by applying a well known standard or protocol or machine to a system provides the system with significantly improved industrial applicability. Known work in one field of endeavor (Zhang prior art) may prompt variations of it for use in either the same field or a different one (Hakola prior art) based on design incentives (significantly improved industrial applicability) or other market forces if the variations are predictable to one or ordinary skill in the art.
Although the combination teaches the beam identifier and first reference signal, the combination does not explicitly disclose a pseudo random sequence of the first reference signal is initialized based on the beam identifier and a cell ID.
	Yum in the same or similar field of endeavor teaches a pseudo random sequence of a first reference signal is initialized based on a beam identifier and a cell ID (¶ 138, a kind of ` beam index` is given along with…a cell ID for a CSI-RS sequence, and the CSI-RS sequence should be initialized by using the cell ID along with the beam index or using the beam index. That is, CSI-RS sequences transmitted on different analog beams should be initialized by `beam indexes` along with…cell IDs; ¶ 87, The following parameters for which the UE should assume non-zero transmission power for a CSI-RS are configured for each CSI-RS resource configuration by higher-layer signaling; ¶ 92, Pseudo-random sequence generation parameter). By modifying the combination’s teachings of the beam identifier and first reference signal with Yum’s teachings of a pseudo random sequence of a first reference signal is initialized based on a beam identifier and a cell ID, the modification results in a pseudo random sequence of the first reference signal is initialized based on the beam identifier and a cell ID.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Yum’s above teachings. The motivation is efficiently measuring interference (Yum ¶ 18). Known work in one field of endeavor (Yum prior art) may prompt variations of it for use in either the same field or a different one (Hakola prior art) based on design incentives (efficiently measuring interference) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 2-3, 6, 11, 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakola and Zhang and Yum and in further view of US PGPub 20170353256 to Islam et al (hereinafter Islam).

Regarding claim 2, the combination teaches the apparatus according to claim 1, wherein the processor is configured to perform a beam sweeping periodically (Hakola ¶ 94, transmit, by a network node, common control signaling via a plurality of beams periodically according to a predetermined beam sweeping pattern; fig. 5; ¶ 61-62).
Although Hakola teaches the processor is configured to transmit the first information on each beam in duration of each time of beam sweeping (¶ 94, fig. 5 and ¶ 61-62), the combination does not explicitly disclose the processor is configured to transmit the first information on each beam in duration of each time of beam sweeping.
Islam in the same or similar field of endeavor teaches the concept of transmitting information sequentially (¶ 91, second synchronization signals including an ESS, a BRS, and a PBCH signal… the base station…may process the second synchronization signals by time-division multiplexing or frequency-division multiplexing the synchronization signals within the second synchronization signals; ¶ 92, the base station transmits the processed synchronization signals to the UE; ¶ 107, time-division multiplexing the PSS, the SSS, and the PBCH/BRS; fig. 11a, shows, for transmission over time, PBCH and BRS in front of PSS and SSS). By modifying Hakola’s teachings of the processor is configured to transmit the first information on each beam in duration of each time of beam sweeping with Islam’s teachings of transmitting information sequentially, the modification results in the processor is configured to transmit the first information on each beam in duration of each time of beam sweeping.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Islam’s above teachings. The motivation is providing improvements in 5G NR (Islam ¶ 4). Known work in one field of endeavor (Islam prior art) may prompt variations of it for use in either the same field or a different one (Hakola prior art) based on design incentives (providing improvements in 5G NR) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 3, the combination teaches the apparatus according to claim 1.
Although Hakola teaches on a beam that transmitted the first information and the beam has the first reference signal and the physical broadcast channel (¶ 94 and 35), the combination does not explicitly disclose on a beam that transmitted the first information, the first reference signal and the physical broadcast channel are multiplexed in frequency domain, or the first reference signal and the physical broadcast channel are multiplexed in time domain, or the first reference signal and the physical broadcast channel are multiplexed in frequency domain and time domain. 
Islam in the same or similar field of endeavor teaches the concept of a first reference signal and a physical broadcast channel are multiplexed in frequency domain, or the first reference signal and the physical broadcast channel are multiplexed in time domain, or the first reference signal and the physical broadcast channel are multiplexed in frequency domain and time domain (¶ 91, second synchronization signals including an ESS, a BRS, and a PBCH signal… the base station…may process the second synchronization signals by time-division multiplexing or frequency-division multiplexing the synchronization signals within the second synchronization signals). By modifying Hakola’s teachings of on a beam that transmitted the first information and the first reference signal and the physical broadcast channel with Islam’s teachings of a first reference signal and a physical broadcast channel are multiplexed in frequency domain, or the first reference signal and the physical broadcast channel are multiplexed in time domain, or the first reference signal and the physical broadcast channel are multiplexed in frequency domain and time domain, the modification results in on a beam that transmitted the first information, the first reference signal and the physical broadcast channel are multiplexed in frequency domain, or the first reference signal and the physical broadcast channel are multiplexed in time domain, or the first reference signal and the physical broadcast channel are multiplexed in frequency domain and time domain.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Islam’s above teachings. The motivation is providing improvements in 5G NR (Islam ¶ 4). Known work in one field of endeavor (Islam prior art) may prompt variations of it for use in either the same field or a different one (Hakola prior art) based on design incentives (providing improvements in 5G NR) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 6, the combination teaches the apparatus according to claim 5.
Although Hakola teaches on a beam that transmitted the first information and the beam has the first reference signal and the control channel and/or data channel (¶ 94 and 35), the combination does not explicitly disclose on a beam that transmitted the first information, the first reference signal and the control channel and/or data channel are multiplexed in frequency domain, or the first reference signal and the control channel and/or data channel are multiplexed in time domain, or the first reference signal and the control channel and/or data channel are multiplexed in frequency domain and time domain. 
Islam in the same or similar field of endeavor teaches the concept of a first reference signal and a control channel and/or data channel are multiplexed in frequency domain, or the first reference signal and the control channel and/or data channel are multiplexed in time domain, or the first reference signal and the control channel and/or data channel are multiplexed in frequency domain and time domain (¶ 91, second synchronization signals including an ESS, a BRS, and a PBCH signal… the base station…may process the second synchronization signals by time-division multiplexing or frequency-division multiplexing the synchronization signals within the second synchronization signals). By modifying Hakola’s teachings of on a beam that transmitted the first information and the first reference signal and the control channel and/or data channel with Islam’s teachings of a first reference signal and a control channel and/or data channel are multiplexed in frequency domain, or the first reference signal and the control channel and/or data channel are multiplexed in time domain, or the first reference signal and the control channel and/or data channel are multiplexed in frequency domain and time domain, the modification results in on a beam that transmitted the first information, the first reference signal and the control channel and/or data channel are multiplexed in frequency domain, or the first reference signal and the control channel and/or data channel are multiplexed in time domain, or the first reference signal and the control channel and/or data channel are multiplexed in frequency domain and time domain.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Islam’s above teachings. The motivation is providing improvements in 5G NR (Islam ¶ 4). Known work in one field of endeavor (Islam prior art) may prompt variations of it for use in either the same field or a different one (Hakola prior art) based on design incentives (providing improvements in 5G NR) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 11, the combination teaches the apparatus according to claim 7.
Although Hakola teaches on a beam that transmitted the first information and the beam has the first reference signal and the second reference signal (¶ 94 and ¶ 35), the combination does not explicitly disclose on a beam that transmitted the first information, the first reference signal and the second reference signal are multiplexed in frequency domain, or the first reference signal and the second reference signal are multiplexed in time domain, or the first reference signal and the second reference signal are multiplexed in frequency domain and time domain. 
Islam in the same or similar field of endeavor teaches the concept of a first reference signal and a second reference signal are multiplexed in frequency domain, or the first reference signal and the second reference signal are multiplexed in time domain, or the first reference signal and the second reference signal are multiplexed in frequency domain and time domain (¶ 91, the first synchronization signals may include…a BRS…and the second synchronization signals may include…a BRS…the base station may process the synchronization signals by time-division multiplexing at least one synchronization signal from the first synchronization signals and at least one synchronization signal from the second synchronization signals). By modifying Hakola’s teachings of on a beam that transmitted the first information and the first reference signal and the second reference signal with Islam’s teachings of a first reference signal and a second reference signal are multiplexed in frequency domain, or the first reference signal and the second reference signal are multiplexed in time domain, or the first reference signal and the second reference signal are multiplexed in frequency domain and time domain, the modification results in on a beam that transmitted the first information, the first reference signal and the second reference signal are multiplexed in frequency domain, or the first reference signal and the second reference signal are multiplexed in time domain, or the first reference signal and the second reference signal are multiplexed in frequency domain and time domain.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Islam’s above teachings. The motivation is providing improvements in 5G NR (Islam ¶ 4). Known work in one field of endeavor (Islam prior art) may prompt variations of it for use in either the same field or a different one (Hakola prior art) based on design incentives (providing improvements in 5G NR) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 15, claim 15 recite similar limitations of claim 3 and is thus rejected under similar rationale. 
Regarding claim 16, claim 16 recite similar limitations of claim 6 and is thus rejected under similar rationale. 
Regarding claim 19, claim 19 recite similar limitations of claim 11 and is thus rejected under similar rationale. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakola and Zhang and Yum and in further view of US PGPub 20180138590 to Uchida et al (hereinafter Uchida).

Regarding claim 8, the combination teaches the apparatus according to claim 7, wherein when the second information is transmitted on a plurality of beams (Hakola ¶ 35 and 94), the first reference signal in the second information is transmitted on all or part of the beams, the second reference signal in the second information is transmitted on all or part of the beams (¶ 94, transmit, by a network node, common control signaling via a plurality of beams periodically according to a predetermined beam sweeping pattern; ¶ 35, the common control signaling that is periodically transmitted via each of the plurality of beams may include…cell specific reference signals (CSI-RS signals)…Therefore, in an illustrative example implementation, the common control signaling may include…the cell specific reference signals (CSI-RS); ¶ 61, the common control signaling (e.g., which may include synchronization signals, PBCH signals, CSI-RS signals, and/or a beam ID/beam identification) via beam 1 and beam 2).
Although Hakola teaches the second reference signal transmitted on different beams (¶ 94, 35 and 61), Hakola does not explicitly disclose pseudo random sequences of the second reference signal transmitted on different beams are respectively initialized based on a beam identifier of a corresponding beam and/or a channel state information identifier configured via high-layer signaling. 
Uchida in the same or similar field of endeavor teaches the concept of pseudo random sequences of a reference signal transmitted on different beams are respectively initialized based on a beam identifier of a corresponding beam (¶ 42, the wireless base station 1 transmits from each of the antennas 15 the CRS and a beam ID indicating the shape of a beam formed by the antenna; ¶ 43, receive the CRS transmitted from the antennas… a beam of the received CRS…identify the beam ID of a transmitted beam by the use of a pseudorandom sequence value obtained when demodulating the CRS, for example. In LTE, when a CRS is transmitted, the CRS is converted into a pseudorandom sequence using information unique to a beam, e.g. a beam ID. Accordingly, a pseudorandom sequence is a pattern unique to each beam; ¶ 48, a beam in which the CRS has been transmitted). By modifying Hakola’s teachings of the second reference signal transmitted on different beams with Uchida’s teachings of pseudo random sequences of a reference signal transmitted on different beams are respectively initialized based on a beam identifier of a corresponding beam, the modification results in pseudo random sequences of the second reference signal transmitted on different beams are respectively initialized based on a beam identifier of a corresponding beam and/or a channel state information identifier configured via high-layer signaling.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Uchida’s above teachings. The motivation is reducing the amount of consumption of radio resources (Uchida ¶ 11). Known work in one field of endeavor (Uchida prior art) may prompt variations of it for use in either the same field or a different one (Hakola prior art) based on design incentives (reducing the amount of consumption of radio resources) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakola and Zhang and Yum and in further view of US PGPub 20170311353 to Liu et al (hereinafter Liu) and in further view of US PGPub 20170332359 to Tsai et al (hereinafter Tsai).

Regarding claim 12, the combination teaches the apparatus according to claim 7.
Although Hakola teaches the second reference signal, Hakola does not explicitly disclose one or more sets of second reference signals are configured, and configuration information of the second reference signal is indicated by the transmitting device via signaling. 
Liu in the same or similar field of endeavor teaches one or more sets of second reference signals are configured (¶ 61).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Liu’s above teachings. The motivation is avoiding possible ambiguity in beam boundary detection (Liu ¶ 61). Known work in one field of endeavor (Liu prior art) may prompt variations of it for use in either the same field or a different one (Hakola prior art) based on design incentives (avoiding possible ambiguity in beam boundary detection) or other market forces if the variations are predictable to one or ordinary skill in the art.
	Although the combination teaches the second reference signal and the transmitting device (Hakola ¶ 94), the combination does not explicitly disclose configuration information of the second reference signal is indicated by the transmitting device via signaling.
	Tsai in the same or similar field of endeavor teaches the concept of configuration information of a reference signal is indicated by a transmitting device via signaling (¶ 6, multicast-NR-PDCCH may provide the DL grant location and NR -RS resource information…Once the terminal decodes this multicast-NR-PDCCH; ¶ 172, The search space of…NR -RS may be either configured by RRC; ¶ 166, 3GPP NR may specify NR -RS allocation/configurations for each supported numerology; abstract, New radio download numerology allocation information may be obtained through master information block data, system information block data, radio resource control signals, or signals or a physical downlink numerology indication channel). By modifying the combination’s teachings of the second reference signal and the transmitting device with Tsai’s teachings of configuration information of a reference signal is indicated by a transmitting device via signaling, the modification results in configuration information of the second reference signal is indicated by the transmitting device via signaling.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Tsai’s above teachings. The motivation is providing flexibility and improving user’s experience (Tsai ¶ 7). Known work in one field of endeavor (Tsai prior art) may prompt variations of it for use in either the same field or a different one (Hakola prior art) based on design incentives (providing flexibility and improving user’s experience) or other market forces if the variations are predictable to one or ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER P CHAU/Primary Examiner, Art Unit 2476